DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, 11, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harscoet et al. (US 2018/0308288 A1) in view of Virodov (US 2018/0088886 A1).
Consider claim 1, Harscoet teaches one mobile terminal-based virtual reality display system which is characterized in that it comprises a mobile terminal (500 in Fig. 5) and a virtual reality head-mounted device (400 in Fig. 5); said mobile terminal is positioned in the slot at the front end of said virtual reality head-mounted device (Fig. 5); said mobile terminal comprises processing unit (a processor [0045]), video processing unit ([0047]), main screen unit (main logical display [0138] – [0141]) and virtual reality screen unit ([0138] – [0141]), wherein said processing unit is configured to control said main screen unit to export video signals ([0138] – [0141]) and/or utilize said video processing unit to compress the virtual reality content and export it to said virtual reality screen unit; said virtual reality head-mounted device is configured to receive the content exported by said virtual reality screen unit ([0138] – [0141]); the virtual reality head-mounted device is a virtual reality box containing a virtual reality sub-screen inside ([0074]); the video signal interface is connected to the video processing unit of said mobile terminal at one end and to said virtual reality head-mounted device at the other end ([0056] – [0057], [0060], and Fig. 1 and Fig. 5).
However, Harscoet does not explicitly teach the virtual reality sub-screen of the virtual reality head-mounted device and the virtual reality screen of the mobile terminal constitute a twin-screen display mode together; the virtual reality box connects the virtual reality sub-screen into the mobile terminal via HDMI or DP interface to constitute the twin-screen display mode.
the virtual reality sub-screen of the virtual reality head-mounted device and the virtual reality screen of the mobile terminal constitute a twin-screen display mode together ([0018], [0021], [0023], [0027], [0056], [0059], [0060], [0070], [0074] – [0075], [0077] – [0078]); the virtual reality box connects the virtual reality sub-screen into the mobile terminal via HDMI or DP interface to constitute the twin-screen display mode ([0016] and [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of connecting two screens to constitute a twin-screen display because such incorporation would enhance presentation of the virtual reality experience for the user.  [0018].
Claims 2-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harscoet et al. (US 2018/0308288 A1) in view of Virodov (US 2018/0088886 A1) and Min (US 2020/0174260 A1).
Consider claim 2, the combination of Harscoet and Virodov teaches all the limitations in claim 1 but does not explicitly teach said main screen unit and said screen unit are positioned on the front and rear sides of said mobile terminal respectively.
Min teaches said main screen unit and said virtual reality screen unit are positioned on the front and rear sides of said mobile terminal respectively ([0041] and [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of positioning the main screen unit on the front and the virtual reality screen unit on the rear side of the mobile terminal because such incorporation would allow the users to 
Consider claim 3, Harscoet teaches said virtual reality screen unit comprises two virtual reality screens ([0107] and [0155]).
Consider claim 9, Harscoet teaches the mobile terminal has a video signal interface on it ([0056] – [0057]).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harscoet et al. (US 2018/0308288 A1) in view of Virodov (US 2018/0088886 A1) and Han et al. (US 2019/0026871 A1).
Consider claim 5, Harscoet teaches all the limitations in claim 4 but does not explicitly teach said virtual reality box comprises the first optical lens and the second optical lens inside and the angle between the first optical lens and the second optical lens is an acute angle.
Han teaches said virtual reality box comprises the first optical lens and the second optical lens inside and the angle between the first optical lens and the second optical lens is an acute angle ([0088] and Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing the second lens to be inclined at an acute angle with respect to the first lens because such incorporation would allow the implementation of ultra-wide angle virtual reality.  [0009] – [0014].
Consider claim 6, Han teaches the angle between said first optical lens and second optical lens is 15 degrees ([0088] and Fig. 9.  Although Han teaches the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing the second lens to be inclined at an acute angle with respect to the first lens because such incorporation would allow the implementation of ultra-wide angle virtual reality.  [0009] – [0014].
Consider claim 7, Harscoet teaches the angle between said first optical lens and the virtual reality screen unit of said mobile terminal is 0-5 degrees ([0103] and Fig. 4).
Consider claim 8, Harscoet teaches the angle between said second optical lens and the virtual reality screen unit of said mobile terminal is 0-5 degrees ([0103] and Fig. 4).
Claims 11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harscoet et al. (US 2018/0308288 A1) in view of Virodov (US 2018/0088886 A1), Min (US 2020/0174260 A1) and Fitzgerald et al. (US 2020/0145696 A1).
 Consider claim 11, Harscoet teaches a mobile terminal-based virtual reality display system, said system comprising mobile terminal (500 in Fig. 5) and virtual reality head-mounted device (400 in Fig. 5); said mobile terminal is connected onto the virtual reality head-mounted device in a removable manner (Fig. 5) and it comprises one processing unit (a processor [0045]), one main screen unit (main logical display [0138] – [0141]) and one virtual reality screen unit ([0138] – [0141]); both said main screen unit and said virtual reality screen unit have communication links with said processing unit ([0056] – [0057], [0060], and Fig. 1 and Fig. 5); said processing unit is configured to control said main screen unit to export video signals to said virtual reality screen unit so that said virtual reality screen unit can play the video signals ([0138] – [0141]); mobile terminal further comprises the video signal interface for communication with the virtual reality head-mounted device ([0056] – [0057], [0060], Fig. 1 and Fig. 5); the video signal interface has communication links with said main screen unit ([0056] – [0057], [0060], Fig. 1, and Fig. 5); said processing unit is configured to export said video signals to said virtual reality head-mounted device via said video signal interface so that said virtual reality head-mounted device can play said video signals ([0138] – [0141]); virtual reality head-mounted device comprises a virtual reality sub-screen ([0074]); said virtual reality sub-screen has communication links with said video signal interface ([0074]; [0056] – [0057], [0060], Fig. 1 and Fig. 5); said virtual reality sub-screen is configured to play the video signals ([0074] and [0138] – [0141]).
However, Harscoet does not explicitly teach said video processing unit is configured to compress said video signals to create compressed video data and transmit said compressed video data to said virtual reality screen unit and said virtual reality head-mounted device so that said virtual reality screen unit and said virtual reality 
Virodov teaches the virtual reality sub-screen of the virtual reality head-mounted device and the virtual reality screen of the mobile terminal constitute a twin-screen display mode together ([0018], [0021], [0023], [0027], [0056], [0059], [0060], [0070], [0074] – [0075], [0077] – [0078]); the virtual reality box connects the virtual reality sub-screen into the mobile terminal via HDMI or DP interface to constitute the twin-screen display mode ([0016] and [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of connecting two screens to constitute a twin-screen display because such incorporation would enhance presentation of the virtual reality experience for the user.  [0018].
Min teaches relative to the main screen unit, the virtual reality screen unit is close to the user operation side of said virtual reality head-mounted device ([0041] and [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of positioning the main screen unit on the front and the virtual reality screen unit on the 
Fitzgerald teaches said video processing unit is configured to compress said video signals to create compressed video data (the encoder processing device compresses the image data [0189]) and transmit said compressed video data to said virtual reality screen unit and said virtual reality head-mounted device (transmit the image data to decoder [0189]) so that said virtual reality screen unit and said virtual reality head-mounted device can analyze the compressed video data (decoder determines the code associated with the compressed image data and uses this to determine a decomposition scheme.  [0190]) and acquire video signals (the decoder device decompresses the image data and stores it in the output buffer for display [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of compressing the video signals to create compressed video data because such incorporation would allow for transmission of the video data with a reduced bandwidth and low latency.  [0001].
Consider claim 19, Harscoet teaches said virtual reality screen unit comprises at least one virtual reality screen ([0107] and [0155]).
Consider claim 20, Harscoet teaches said virtual reality head-mounted device has a slot to accommodate the mobile terminal (Fig. 5).


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harscoet et al. (US 2018/0308288 A1) in view of Virodov (US 2018/0088886 A1), Min (US 2020/0174260 A1), Fitzgerald et al. (US 2020/0145696 A1) and Han et al. (US 2019/0026871 A1).
Consider claim 15, the combination of Harscoet, Virodov, Min, and Fitzgerald teaches all the limitations in claim 11 but does not explicitly teach said virtual reality head-mounted device further comprises the first optical lens and the second optical lens; said first optical lens is positioned between said virtual reality screen unit and the user operation side of said virtual reality head-mounted device; said second optical lens is positioned between said virtual reality sub-screen unit and the user operation side of said virtual reality head-mounted device; and said first optical lens and second optical lens constitute an obtuse angle.
Han teaches said virtual reality head-mounted device further comprises the first optical lens and the second optical lens ([0088] and Fig. 9); said first optical lens is positioned between said virtual reality screen unit and the user operation side of said virtual reality head-mounted device ([0088] and Fig. 9); said second optical lens is positioned between said virtual reality sub-screen unit and the user operation side of said virtual reality head-mounted device ([0088] and Fig. 9); and said first optical lens and second optical lens constitute an obtuse angle ([0088] and Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 16, Han teaches the angle between said first optical lens and said second optical lens is 130-160 degrees ([0088] and Fig. 9).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of disposing the second lens to be inclined at an acute angle with respect to the first lens because such incorporation would allow the implementation of ultra-wide angle virtual reality.  [0009] – [0014].
Consider claim 17, Harscoet teaches the angle between said first optical lens and said virtual reality screen unit is 0-5 degrees ([0103] and Fig. 4).
Consider claim 18, Harscoet teaches the angle between said second optical lens and said virtual reality sub-screen is 0-5 degrees ([0103] and Fig. 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAT C CHIO/Primary Examiner, Art Unit 2486